Citation Nr: 0514587	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  04-27 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the appellant's deceased husband was a veteran.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant is the widow of a man whom she contends had 
active service during World War I.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 adjudicative determination by 
the Roanoke, Virginia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In March 2005, the Board granted the appellant's motion to 
advance this appeal on the Board's docket due to her advanced 
age.  However, it appears that additional development of the 
record may benefit the appellant, thereby requiring a Remand 
of this appeal.  


REMAND

The appellant's husband died in February 1970 at the age of 
77.  His official Death Certificate indicates that he was not 
a veteran.  The appellant claims that her husband was a 
veteran who served during World War I.  Her present claim 
seeking VA death benefits as the surviving spouse of a 
veteran was not filed until 2002.  

The appellant did not marry until 1933; by that time her 
husband's personal copies of his military records had been 
destroyed in an earlier fire at his home.  

Service records (if any) pertaining to the appellant's 
husband were destroyed in a fire at the National Personnel 
Records Center in 1973.  To date, searches of available 
federal records, including FBI records, have failed to verify 
the claimed wartime service of the appellant's husband.  

The appellant has submitted records from her husband's local 
draft board indicating that he was "Inducted;" but no 
branch of the U.S. Armed Forces is specified and no date is 
given.  Records from her state's Historical Society and War 
History Commission indicate that the appellant's husband was 
inducted into service as a private in September 1917, served 
at Camp Green, did not go overseas, and then was discharged 
from Camp Green as a private at an unspecified later date.  
These records do not indicate what branch of service was 
involved, or even whether the appellant's spouse was inducted 
into the U.S. Armed Forces, as opposed to the state militia, 
national guard, or some other nonfederal-type of military 
service.  

However, these latter records reflect an alternative spelling 
of the last name of the appellant's husband.  Although these 
additional state records are insufficient to document the 
claimed wartime service of the appellant's husband under 
38 C.F.R. § 3.203, an additional search by the service 
department among federal records using the alternative 
spelling of her husband's last name may be productive of 
information relevant and helpful to the appellant's claim.  
Cf. Sarmiento v. Brown, 7 Vet. App. 80 at 85-86 (1994).  

Accordingly, this appeal is REMANDED to the RO (via the 
Appeals management Center (AMC) in Washington, D.C.) for the 
following actions:  

1.  The AMC or the RO should request the 
service department to make an additional 
search for information regarding the 
alleged military service of the 
appellant's husband during the period 
1917-19 under the alternative spelling of 
his last name set forth on the first line 
("Name in full") of the first page of 
the State War History Commission's 
Military Service Record contained in the 
current record.  The results of this 
additional search should be incorporated 
in to the record.  

2.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the claim on a de novo 
basis.   

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and her 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action unless she is otherwise informed, but she may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




